Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art. does not disclose A test jig having a combination of an 1C tray mounting thereon 1C packages to be tested; a test board that includes support tables and electrode pads, the support tables being provided with test pins to be in contact with terminals of the 1C packages mounted on the 1C tray, the electrode pads being connected to the test pins through wiring lines; and a tray transfer mechanism configured to grip the 1C tray while pressing through a pad on a first face of the 1C tray on which the IC packages are to be mounted, and to transfer the 1C tray to the test board, w/herein the IC tray includes a plurality of through-holes provided at a pitch equal to a pitch of terminals of the IC packages, and IC package mounting places on which the IC packages are to be mounted, and the through-holes are provided in the IC package mounting places correspondingly to arrangement positions of the terminals of the IC packages, and a plurality of test pins of the test board used for an electrical test to one of the 1C packages are provided correspondingly to the IC package mounting places as recited in claim 15, Claims 16-20 depend from allowed claim 15, they are also allowed accordingly.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867